Amadeo Murga, Juez Ponente
*758TEXTO COMPLETO DE LA SENTENCIA
El 27 de febrero de 1995 [véase 95 DTA 14, pág. 46] una mayoría de este tribunal denegó la expedición del recurso de certiorari presentado por el imputado-peticionario.  Este solicitó oportunamente la reconsideración. Estudiada la misma, el 29 de marzo de 1995 expedimos una orden a la parte recurrida para que mostrara causa por la cual no debíamos revocar la resolución recurrida.
El 3 de mayo paralizamos los procedimientos ante el Tribunal de Primera Instancia y dimos por sometido el recurso. La parte recurrida presentó su escrito luego de expirado el término concedido por este Tribunal. No obstante consideramos los fundamentos en él expuestos. Procedemos pues a resolver el recurso.
Reexaminada la cuestión planteada a la luz de la Moción de Reconsideración variamos nuestra determinación inicial y resolvemos, según intimado en la orden del 29 de marzo, revocar la resolución recurrida en la medida en que no se le permitió al imputado Juan Carlos Jiménez Cruz presentar prueba de defensa que hubiese podido llevar al juez instructor a concluir que la prueba de la testigo de cargo resultaba increíble. Ello, a su vez, hubiese tenido el efecto de hacer que la prueba de cargo fuese insuficiente para determinar causa probable para el arresto conforme con las exigencias de nuestro ordenamiento. En consecuencia, devolvemos el caso para que se celebre la vista de causa probable para el arresto de acuerdo con las normas que en adelante señalamos.
I
Exponemos a continuación los hechos pertinentes a la adjudicación de la controversia presentada.
Al imputado-peticionario Juan Carlos Jiménez Cruz se le formularon dos denuncias. La primera imputaba lo siguiente:

"...[que] allá para la fecha del mes de diciembre de 1986, en Ponce,... ilegal, voluntaria, maliciosa y fraudulentamente, substrajo a John Doe, identificado como John Doe, Jeannette López, menor de edad, con el propósito de ocultarlo de su madre Jeannette López, quien para la fecha era menor de 17 años de edad, consistente en que luego de realizar en la perjudicada Jeannette López una operación cesárea e inducir mediante engaño a ésta para que entregara a su hijo a terceras personas con el compromiso de regresarlo a su madre, le manifestó a ésta que el menor había fallecido, constándole al referido acusado la falsedad de la alegada muerte, separando de este modo a la madre del menor recién nacido...".

La segunda denuncia imputaba los mismos hechos en relación con una niña a quien se nombró como "Baby Girl Jeannette López".
Las denuncias fueron presentadas ante un juez municipal. Ante éste comparecieron los testigos de cargo, el ministerio público y el imputado asistido de su abogado. El Juez, luego de escuchar el testimonio de la querellante Jeannette López, madre de los niños alegadamente robados, determinó que no había causa probable para el arresto por la comisión de los delitos imputados.
El ministerio público no estuvo conforme con tal determinación por lo que sometió nuevamente las denuncias ante un Juez de Distrito, según lo autorizan las disposiciones de la Regla 6, inciso (c) de Procedimiento Criminal de 1963.  Se señaló una vista para el 15 de diciembre de 1994 y se citó al imputado a la misma. Este compareció a la vista asistido por abogado. Esta vez el ministerio público presentó además del testimonio de la querellante, el del padre de ésta y el del agente investigador. El Juez, no empece la solicitud del imputado, *759impidió que éste presentara prueba de defensa. Determinó causa probable para el arresto del imputado a base de la prueba del ministerio público y fijó una fianza de $1,000 al acusado para poder permanecer en libertad provisional. Señaló el 3 de marzo de 1995 como fecha para la Vista Preliminar que dispone la Regla 23 del antes citado cuerpo de Reglas.
Días más tarde el imputado presentó ante el Tribunal Superior, Sala de Ponce, una moción bajo la Regla 64(p) de Procedimiento Criminal, supra, en la cual alegó que no se había determinado causa probable con arreglo a la ley y a derecho porque el Juez de Distrito se negó a recibir prueba de defensa que era exculpatoria. En su moción adujo que lo ocurrido en la vista para determinar causa probable para el arresto fue, en síntesis, lo siguiente: La querellante Jeannette López Cruz declaró que en el año 1986 quedó embarazada a los 17 años de edad; que con la ayuda del médico imputado pudo esconder a sus padres su estado de gravidez; que finalmente dio a luz gemelos en diciembre de ese mismo año y que el 21 de diciembre, cuando el personal del hospital le entregó los niños, procedió a entregarlos al Sr. Víctor Gutiérrez Báez y a su esposa para que los cuidaran por unos días, en lo que resolvía los problemas en casa de sus padres. Declaró además que posteriormente el imputado le dijo que ambos niños habían muerto. Pasaron varios años y ella se enteró de que uno de los niños (el varón) vivía, que la niña había muerto y que fue entonces cuando acudió a la policía a reclamarlos. La policía logró localizar al niño en casa del Sr. Gutiérrez Báez y pudo comprobar que la niña había fallecido años antes. Luego de presentado ese testimonio, el fiscal presentó el testimonio del padre de Jeannette López. Este, entre otras cosas, declaró que desde 1986 a 1993 su hija Jeannette nunca le mencionó nada acerca de su alumbramiento y que él finalmente se enteró por su otra hija quien le dijo que tenía dos nietos más, hijos de Jeannette. Según ella, obtuvo la información directamente de la misma Jeannette. El tercer testigo de la fiscalía fue el policía José L. Pacheco Román, quien recibió en primer lugar la querella presentada por Jeannette y su padre, investigó el asunto y finalmente encontró el varón en poder del Sr. Víctor M. Gutiérrez Báez y su esposa en Trujillo Alto, Puerto Rico. Fue él quien también verificó que la niña había muerto.
Presentada la prueba de cargo, la defensa informó que interesaba presentar prueba de defensa. El Juez de Distrito decidió no recibirla a base de que la prueba ante él presentada era suficiente para determinar causa probable. La defensa reiteró su pedido e hizo una oferta de prueba que, según alegó, resultaba exculpatoria pues desmentía la médula del testimonio ofrecido por la testigo de cargo. Entre la prueba ofrecida estaba el testimonio del Sr. Víctor M. Gutiérrez Báez, quien alegadamente recibió los niños de manos de Jeannette López el 21 de diciembre de 1986. Este, según la oferta de la defensa, declararía que conoció a Jeannette cuando ya estaba embarazada, que ésta dijo no querer al niño y estar dispuesta a dárselo. Luego, en diciembre de 1986, se enteró que Jeannette había dado a luz no uno, sino dos niños pero que accedió a recibirlos, como en efecto hizo de manos de ésta. Cuando recibió los niños le dijo a Jeannette que si tenía dudas de lo que estaba haciendo que se quedara con los bebés pero que ella manifestó que no, que deseaba que él los recibiera. Declararía además que cuando Jeannette López entregó los niños sabía que el Sr. Gutiérrez y su señora esposa los inscribirían como suyos y que nunca los vería. Además de esa prueba el imputado se proponía presentar copia del diploma que acreditaba que estuvo realizando su entrenamiento como ginecólogo-obstetra en el Hospital de Distrito de Ponce desde el 7 de julio de 1984 al 6 junio de 1988. El Juez Instructor se mantuvo firme en su determinación inicial y denegó la petición de la defensa.
Ante esos hechos el Tribunal Superior declaró sin lugar la moción del imputado bajo la Regla 64(p) de manera que se sostuvo la determinación del Juez de Distrito. Adujo como fundamento que la credibilidad de los testigos no se podía dirimir en la etapa de determinación de causa probable para arrestar. Concluyó que la credibilidad de los testigos "es algo que se verá en el juicio en sus méritos". El imputado recurrió ante este foro.
*760II
El procedimiento para la determinación de causa probable para el arresto está dispuesto en la Regla 6 de Procedimiento Criminal, supra. Para que esta determinación cumpla con la protección garantizada por la Enmienda Cuarta de la Constitución de los Estados Unidos y la sección 10 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, debe tomarse a base de un mínimo de prueba que vincule al ciudadano sospechoso con el delito. Tal es la garantía constitucional contra arrestos arbitrarios y caprichosos y la protección al ciudadano de que no va a ser sometido ajuicio arbitraria y frívolamente. Es por ello que la Regla 6, en cumplimiento del estándar constitucional mínimo exige que la determinación de causa probable se tome a base de una denuncia jurada, de un examen de declaraciones juradas sometidas con la denuncia o de un examen bajo juramento del denunciante o testigo.  Si bien la determinación de causa probable para el arresto no requiere que el imputado sea siempre notificado de su derecho á estar presente, en los casos en que éste comparece a la determinación de causa probable para arresto, la Regla 6(a), supra, expresamente le confiere el derecho a estar asistido por abogado, a contrainterrogar a los testigos en su contra y ofrecer prueba en su favor. El propósito de esta disposición no puede ser otro que dar al imputado un mecanismo que le proteja de la posibilidad de verse obligado a ser sometido a un proceso a base de una acusación infundada y frívola. En este sentido, cuando un imputado como en el caso ante nos, comparece a una vista para determinar causa probable para el arresto, el propósito de la misma es indistinguible de aquel que anima la vista preliminar dispuesta en la Regla 234. Según las expresiones de nuestro Tribunal Supremo en Pueblo v. Rodríguez Aponte,  esta vista tiene entre otros propósitos:
"... proteger a la persona imputada a través de un filtro o cedazo judicial por el cual el Estado tiene que pasar prueba, y demostrar si está justificado o no a intervenir con la libertad de un ciudadano y someterlo a los rigores y contingencias de un juicio plenario."
Visto este propósito y a tenor con la disposición expresa de la Regla 6 (a) que concede al imputado el derecho a contrainterrogar testigos y a presentar prueba de defensa, resulta forzoso concluir que, en una determinación de causa probable para el arresto, privar a un imputado de presentar prueba que pueda tener el efecto de desmerecer la prueba que pueda llevar a una determinación de causa probable para el arresto puede constituir una violación a su derecho a que se determine causa probable por un magistrado conforme con la ley y el derecho según lo dispone la Regla 64 (p) de Procedimiento Criminal, supra. La posición asumida por el juez recurrido de que en una vista para determinar causa probable para el arresto está excluida toda consideración acerca de la credibilidad del testimonio de los testigos, está indefectiblemente reñida con la disposición expresa de la Regla 6(a) de Procedimiento Criminal en la medida en que concede al imputado el derecho a contrainterrogar y a presentar prueba de defensa. Ningún propósito serviría entonces el derecho a realizar el contrainterrogatorio y a presentar prueba de defensa si el juez instructor no puede entrar a considerar la credibilidad de los testigos dentro del limitado ámbito que abarca la determinación de causa probable. Pueblo v. Rivera Rodríguez, supra; La Fave & Israel, Criminal Procedure, sec. 14.4, pág. 670. West Publishing Co. (1992).
La norma más razonable es que la credibilidad de los testigos pueda considerarse en una vista para determinar causa probable para el arresto consistente con el propósito de la vista y limitada la consideración de la credibilidad de los testigos al ámbito de la vista de determinación de causa probable para arrestar. Pueblo v. Rodríguez Aponte, supra. 
¿Cuál es la limitación? En Hunter v. District Court, etc.  se consideró la función de sopesar la credibilidad de los testigos en una vista preliminar y se resolvió lo siguiente:

"We hold that a judge in a preliminary hearing has jurisdiction to consider the credibility of witnesses only when, as a matter of law, the testimony is implausible or incredible. When 
*761
there is a mere conflict in the testimony, a question of fact exists for the jury, and the judge must draw the inference favorable to the prosecution."

El Profesor Chiesa opina que la norma que Hunter constituye es correcta y consistente con a la regla vigente en Puerto Rico:
"Estimo que Hunter constituye una norma correcta en Puerto Rico: el magistrado, en vista preliminar, sólo puede considerar la credibilidad del testigo con base para determinar que no hay causa probable, cuando el testimonio es increíble o no plausible. El Tribunal Supremo se ha limitado a decir que por la naturaleza de la vista preliminar, la evaluación del magistrado sobre la credibilidad de los testigos, está supeditada al quántum de la prueba requerida en esta etapa procesal". Chiesa, Ibid, pág. 93.
Véase asimismo United States v. King, 482 F.2d 768 (1973); Lafave & Israel, Criminal Procedure, Vol. II, sec. 14.1, págs. 236-237; C. Wright, Federal Practice and Procedure, Vol. I, sec. 85.
Apliquemos pues la norma expuesta a los hechos ante nosotros. El Juez de Instancia se negó a recibir la prueba ofrecida por la defensa consistente en el testimonio de Víctor Gutiérrez Báez, quien recibió los niños de manos de la testigo de cargo en 1986 y retuvo al varón que sobrevivió hasta 1993. Es menester recalcar que debemos considerar el testimonio del Sr. Gutiérrez desde el punto de vista más favorable a la defensa a base de la representación que ésta hiciera del contenido de tal testimonio. Visto pues desde el ángulo más favorable a la defensa, el testimonio de Gutiérrez Báez podía haber llevado al Juez a concluir que el relato de Jeannette López resultaba inverosímil y que no existía causa probable para el arresto del imputado.
La versión de la testigo de cargo de que se proponía entregar los niños temporeramente resulta de su faz poco creíble. No podemos perder de vista las circunstancias dentro de las cuales ocurrieron los hechos. Se trata de una jovencita, en aquel entonces, quien había ocultado su estado de embarazo a su padre y entregó los recién nacidos tres días después del alumbramiento a una persona que había conocido en San Juan. Además, resulta de su propio relato que dos semanas después de entregar los niños el imputado le informó que las criaturas habían fallecido, más sin embargo no hizo esfuerzos de comunicarse con las personas a quienes los había entregado para inquirir al respecto. No fue sino hasta casi ocho años más tarde que tomó las medidas para investigar acerca del paradero de sus hijos y sólo luego de que su hermana revelara a su padre el secreto que había ocultado durante tanto tiempo. Ante esa versión, increíble de su faz, el testimonio de la persona que recibió los niños, vista de la manera más favorable al imputado, pudo haber llevado al Juez de Instancia a creer que la entrega de éstos no fue temporera, como alegaba la testigo de cargo, sino que abonaba a una determinación de que resultaba improbable que los hechos ocurrieran según su testimonio. A la luz de las circunstancias indisputadas dentro de las cuales ocurrieron los hechos, éste resultaba increíble. Son inconsistentes entre sí la intención de recuperar las criaturas tras una entrega temporera y la omisión de hacer las diligencias pertinentes para cerciorarse que conocía el paradero de éstas. Desafía todo sentido de lógica el que a tres días del alumbramiento se entregue a unos recién nacidos "temporeramente" a unas personas a quienes meramente vio en una ocasión sin saber dónde van a vivir éstos, sin hacer procurar asegurarse de que puede visitarlos y verlos. Resulta increíble que una madre sea informada de que sus recién nacidos han muerto y no intente comunicarse con las personas a quienes los entregó para saber al menos la causa, fecha y circunstancias de su muerte y dónde están enterrados. A su vez increíble porque no es sino hasta más de siete años después que despierta su interés acerca del paradero de los niños y únicamente a raíz del descubrimiento de que su padre descubre del hecho de que es abuelo de otros dos niños.
*762Visto el contenido del testimonio ofrecido como prueba de la manera más favorable al imputado, el hecho de que los esposos Gutiérrez, quienes no habían podido tener hijos y que vivían en San Juan, fueran a recibir en Ponce dos niños gemelos recién nacidos de una adolescente que apenas conocían para trasladarlos a San Juan a cuidarlos "sólo por unos días" resulta inverosímil. Cualquiera que sea padre o madre conoce el grado de dificultad y sacrificio que conlleva la delicada función de cuidar un recién nacido, por partida doble cuando se trata de gemelos. Es ilógico suponer que los esposos Gutiérrez, quienes no tenían una guardería infantil para madres solteras y ni habían podido tener hijos biológicos, fueran a recibir dos recién nacidos de prácticamente una desconocida si no era con el propósito de criarlos como suyos.
No estamos resolviendo que el Juez Instructor necesariamente tenía que concluir que la prueba de cargo era increíble. Sólo entendemos que en el desempeño de su función, negarse de antemano a escuchar la prueba de la defensa resulta irrazonable en la medida en que el único elemento de juicio para la toma de decisión es una versión parcial de los hechos.
Resolvemos que en una vista para determinar causa probable para el arresto, cuando de la prueba de cargo o de la de defensa surgen circunstancias que pueden llevar a un juzgador razonable a concluir que la versión de la parte querellante, examinada a la luz de la totalidad de la prueba, puede resultar inverosímil, el Juez Instructor tiene la obligación de sopesar la credibilidad de los testimonios presentados y adjudicar credibilidad para esos propósitos. Es inconsistente con el desempeño de esa obligación negarse a recibir prueba de defensa que, de ser oída y contrastada con la prueba de cargo desmerece la suficiencia de esta última para determinar causa probable.
Nuestra decisión no implica ni conlleva el efecto de convertir la vista para determinación causa para el arresto en un "mini juicio" que obligue al juez a entrar en el campo de la credibilidad de los testigos en términos generales y en toda situación de hechos que se presente ante él. Tampoco significa que el juez no goce de amplia discreción para delimitar el alcance de la presentación de prueba de defensa cuando considere que la misma es acumulativa o cuando ésta no surte ningún efecto en la suficiencia de la prueba de cargo para determinar causa probable. De la misma manera reconocemos que el juez tiene gran discreción para limitar el alcance del contrainterrogatorio en atención a los propósitos de la vista.  Es sólo cuando se presenta una situación en que la versión del testigo de cargo pueda resultar increíble, sea a base del propio contenido de su testimonio o el suyo unido al de otros testigos, que pueden ser los de la defensa, que el juez debe sopesar la credibilidad de los testigos con el propósito de evitar que un acusado sea procesado a base de una acusación frívola. Aunque la línea divisoria entre el mero conflicto de testimonios y lo que constituye una versión increíble no sea en todo caso siempre clara, no deja de existir. El juez no debe de abstenerse de realizar la función de sopesar la credibilidad para estos limitados propósitos a base de una aseveración general de que en una vista de causa probable para el arresto no procede entrar en aspectos de credibilidad de los testigos. Si bien ello resulta más fácil en el desempeño de su obligación, para el imputado implica consecuencias mucho más onerosas.
Los jueces cuentan con su experiencia como personas y como jueces para poder calibrar cuándo se trata de un caso de mero conflicto entre versiones ofrecidas y cuándo tienen ante sí una cuestión de representación increíble de los hechos según presentados por la versión de la parte querellante. Esa es una de las funciones más frecuentes, tanto a nivel de instancia como a nivel apelativo y los jueces no deben abdicar el desempeño de esta función. Véase Pueblo v. Rivera Beltrán, 67 D.P.R. 194 (1947), (es increíble que sin haberse demostrado que un acusado estuviera loco o borracho éste atacara con una cuchilla a tres personas sin que nada hubiese ocurrido entre ellos); Pueblo v. Arroyo, 83 D.P.R. 573 (1961), (increíble una declaración jurada en la que consta que un agente ve a un imputado tener en las manos y contar en un balcón que da a la vía pública boletos de bolipool cuando dicho agente había *763hecho declaraciones similares en ocasiones anteriores); Pueblo v. Berdecía Rodríguez, 96 D.P.R. 65 (1968), (increíble que un padre haya cometido incesto con una hija adolescente estando otra persona en la cama y otros familiares cerca en el mismo cuarto sin que nadie se diera cuenta a pesar de que gritó y lloró); Pueblo v. Carrasquillo Carrasquillo, 102 D.2.R 545 (1974); Pueblo v. Serrano Nieves, 93 D.P.R. 56 (1966).
En verdad estimamos que, según lo sostiene el imputado, al negarse a oír la prueba de defensa el Juez Instructor consideró que no era su función evaluar la credibilidad de los testigos, ni aún para el limitado propósito de determinar la implausibilidad o incredibilidad de sus testimonios. Malinterpretó por tanto su función en la vista para determinar causa probable para el arresto según la interpretación dada a la Regla 6A de Procedimiento Criminal, supra. No entró a considerar el testimonio de la testigo de cargo para determinar si el mismo era increíble o no cosa que entendemos era parte de su deber. Por tanto, determinó causa probable sin seguir el criterio del Tribunal Supremo expresado de manera general en Pueblo v. Rodríguez Aponte, supra y Pueblo v. Rivera Rodríguez, supra. Dicho criterio es consistente con la decisión de Hunter que, según el ilustrado Profesor Chiesa, representa la norma más correcta en nuestra jurisdicción.
Procede por lo tanto, revocar la resolución recurrida y devolver el caso al Tribunal de Primera Instancia para que éste ordene la celebración de una nueva vista para determinar causa probable para el arresto en la cual se permita el desfile de la prueba de defensa ofrecida y se proceda conforme con las normas aquí expresadas.
Lo acordó el Tribunal y lo certifica la señora Secretaria General.
El Juez Germán Brau Ramírez emitió una opinión disidente.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95 DTA 193
1. El fundamento principal para denegar la expedición del recurso fue la sentencia emitida por el Tribunal Supremo en el caso Pueblo v. Cruz Bayona, 124 D.P.R. 568 (1989). Este Juez Ponente emitió un voto disidente.
2. 34 L.P.R.A. Ap.II.
3. Véase Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Vol. III, Sección 21.3(b), págs. 24-25.
4. Chiesa, Ibid, pág. 26. Véase además Pueblo v. Rivera Rodríguez, _ D.P.R. _ (1995), 95 J.T.S. 36.
5. 116 D.P.R. 653, 655 (1985).
6. Véase también Preliminary Hearing-Witness Credibility, 84 A.L.R. 3d 811 (1978).
7. 543 P 2d 1265 (CA 1975).
8. Estamos de acuerdo con las expresiones hechas a esos efectos en Pueblo v. Cruz Bayona, supra, a pesar de que éstas, por tratarse del contenido de una sentencia, son meramente persuasivas y no nos obligan. Véase además El Vocero v. E.L.A., _ D.P.R. _ (1992), 92 J.T.S 108.